Argued September 28, 1936.
The Municipal Court, on May 4, 1936, after a full hearing, ordered the defendant, Eugene Snyder, to pay to his wife, Frieda Snyder, the sum of six dollars a week for her support. No appeal was taken from this order. Nearly a month later, on June 7, 1936, the defendant presented his petition asking for a rule to show *Page 36 
cause why a rehearing should not be granted and the order revoked. The petition set forth no matters which had not been presented to the court at the hearing above referred to. The court dismissed the petition and the defendant appealed.
If the appellant can establish to the satisfaction of a court having jurisdiction of the subject matter that his wife was guilty of adultery — as his charges imply — and that the same was not instigated or condoned by him, he can secure a divorce, which will terminate the order of support appealed from. If the charges are not true they furnish just ground for his wife leaving his home and seeking support from him. The Municipal Court does not have jurisdiction in divorce. The learned judge of that court who heard the testimony was not convinced of the truthfulness of the defendant's story. Nor are we.
The order is affirmed at the costs of the appellant.